The court hereby enters judgment in favor of the plaintiff on count One of his complaint and enters judgment in favor of the defendant on counts Two and Three of the plaintiff's complaint. Judgement is entered in favor of the plaintiff on the defendant's counter claim. The fair market value of the property is found to be the amount paid in the "Stark purchase", and thus damages are set at that amount less the option purchase price, less the amount due for snowplowing and security deposits. This amount is then subject to interest. Counsel are directed to appear for a limited hearing in damages, to assess the amount due under the stipulated judgment, on March 6, 2000 at 9:30 a.m.
BY THE COURT CT Page 1619
ELAINE GORDON, JUDGE